Edér, J. (dissenting).
I do not see that either of the plaintiffs has suffered any recoverable damage.
Plaintiff husband is the owner of an automobile which he parked alongside the curb. Defendant is also the owner of a car which he in turn parked alongside plaintiff’s car. As a consequence, when plaintiff, who was accompanied by his wife *651(a coplaintiff), sought to leave in his car, he was unable to do so; he could not move his car because of defendant’s car being double parked alongside plaintiff’s car, making it impossible for plaintiff to pull away from the curb. Plaintiff was therefore unable to move his car and drive away until defendant returned and drove away.
Plaintiffs maintain that defendant’s act in double parking his car created and constituted a nuisance and entitled them to recover damages for resulting discomfort and inconvenience. It is not claimed plaintiff’s car sustained any damage nor is it claimed plaintiffs suffered any personal physical injury. The action herein is predicated on the theory of nuisance. The complaint alleges that because of defendant’s said act plaintiffs were unable to leave until defendant returned and moved his automobile and plaintiffs were ‘ ‘ thereby caused discomfort and inconvenience ” and damages in the sum of $25. The court below awarded six cents damages.
Assuming, arguendo, upon the facts stated, a cause of action to recover damages is maintainable, I am unable to see that plaintiff wife has any cause of action at all. She was merely an accompanist. It was the use of his, the husband’s property that was interfered with. If" any cause of action exists, it is exclusively his. I fail to perceive upon what theory an accompanist has any cause of action. No case is cited which permits such an action, nor has independent legal research disclosed any. The cause of action by the wife should, in any event, have been dismissed.
As mentioned, the cause of action of plaintiff husband is based on the theory of damage sustained through defendant’s act in maintaining a nuisance, with no claim made that any physical injury or damage resulted but only discomfort and inconvenience was caused thereby. Discomfort, inconvenience, annoyance, are forms of mental suffering (Dallas Tel. Co. v. Oak Cliff Transfer & Stor. Co., 270 S. W. 577, 578 [Texas]) for which a recovery in damages is not permissible, unless in some way associated with physical injury or damage (46 C. J., Nuisances, § 502, p. 827; 66 C. J. S., Nuisances, § 174, p. 977). In Comstock v. Wilson (257 N. Y. 231, 235) the court points out that “ Mental suffering or disturbance, even without consequences of physical injury, may in fact constitute actual damage; nevertheless the courts generally do not regard it as such damage as gives rise to a cause of action, though it be the direct result of the careless act.”
Plaintiffs have no cause of action upon the facts disclosed.
*652The judgment should be reversed and the complaint dismissed. Hoestadter and Schreiber, JJ., concur in Per Curiam opinion; Eder, J., dissents in opinion.
Judgment and order affirmed.